Exhibit 10.10

 

EXECUTION COPY

 

GENERAL GROWTH PROPERTIES, INC.

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of November 9, 2010 (this
“Agreement”), by and between Teacher Retirement System of Texas, a public
pension plan and entity of the State of Texas (“Texas Teachers”), and General
Growth Properties, Inc., a Delaware corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, Texas Teachers has, pursuant to the terms of that certain Stock
Purchase Agreement, dated as of July 8, 2010, by and between General Growth
Properties, Inc., a Delaware corporation, and Texas Teachers (as the same may be
amended from time to time, the “Stock Purchase Agreement”) agreed, among other
things, to purchase 48,780,488 shares of common stock, par value $0.01 per
share, of the Company (the “Common Stock”); and

 

WHEREAS, in case any securities held by Texas Teachers or its transferees are at
any time not freely transferable by the holder in accordance with applicable
laws, the Company and Texas Teachers desire to define certain registration
rights with respect to the Common Stock and certain other securities on the
terms and subject to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

Affiliate:  shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
the first Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise;

 

Agreement:  shall have the meaning set forth in the Preamble hereto;

 

Brookfield Holders:  shall mean the “Holders” defined in the Brookfield
Registration Rights Agreement;

 

Brookfield/Fairholme/Pershing Holders:  shall mean, collectively, Brookfield
Holders, Fairholme Holders and Pershing Holders;

 

Brookfield Registration Rights Agreement:  shall mean that certain Registration
Rights Agreement, dated as of the date hereof, by and between the Company and
Brookfield Retail Holdings LLC (formerly known as REP Investments LLC), a
Delaware limited liability company, as amended from time to time;

 

--------------------------------------------------------------------------------


 

Commission:  shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

 

Common Stock:  shall have the meaning set forth in the Recitals hereto;

 

Company:  shall have the meaning set forth in the Preamble hereto;

 

Exchange Act:  shall mean the Securities Exchange Act of 1934, as amended (or
any successor act), and the rules and regulations promulgated thereunder;

 

Fairholme Holders:  shall mean the “Holders” defined in the Fairholme
Registration Rights Agreement;

 

Fairholme Registration Rights Agreement:  shall mean that certain Registration
Rights Agreement, dated as of the date hereof, by and between the Company and
The Fairholme Fund, a series of Fairholme Funds, Inc., a Maryland corporation,
and Fairholme Focused Income Fund, a series of Fairholme Funds, Inc., a Maryland
corporation, as amended from time to time;

 

FINRA:  shall mean the Financial Industry Regulatory Authority;

 

Holder:  shall mean any holder of Registrable Securities subject to this
Agreement, solely in their capacity as such, including Permitted Assignees;

 

Indemnified Party:  shall have the meaning set forth in
Section 2(e)(iii) hereof;

 

Indemnifying Party:  shall have the meaning set forth in
Section 2(e)(iii) hereof;

 

Investor Registration Rights Agreements:  shall mean, collectively, the
Brookfield Registration Rights Agreement, the Fairholme Registration Rights
Agreement and the Pershing Registration Rights Agreement;

 

Issuer Free Writing Prospectus:  shall mean an “Issuer Free Writing Prospectus,”
as defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities;

 

Losses:  shall have the meaning set forth in Section 2(e)(i) hereof;

 

Other Stockholders:  shall mean Persons holding shares of Common Stock who, by
virtue of agreements with the Company (other than this Agreement), including,
without limitation, the Investor Registration Rights Agreements, are entitled to
include their securities in any Registration Statement;

 

Participating Holders:  shall mean Holders participating in the Registration
relating to the Registrable Securities;

 

Permitted Assignees:  shall have the meaning set forth in Section 3(e) hereto;

 

2

--------------------------------------------------------------------------------


 

Pershing Holders:  shall mean the “Holders” defined in the Pershing Registration
Rights Agreement;

 

Pershing Registration Rights Agreement:  shall mean that certain Registration
Rights Agreement, dated as of the date hereof, by and between the Company and
Pershing Square Capital Management, L.P., on behalf of Pershing Square, L.P., a
Delaware limited partnership, Pershing Square II, L.P., a Delaware limited
partnership, Pershing Square International, Ltd., a Cayman Islands exempted
company, and Pershing Square International V, Ltd., a Cayman Islands exempted
company, and Blackstone Real Estate Partners VI L.P., a Delaware limited
partnership, Blackstone Real Estate Partners (AIV) VI L.P., a Delaware limited
partnership, Blackstone Real Estate Partners VI.F L.P., a Delaware limited
partnership, Blackstone Real Estate Partners VI.TE.1 L.P., a Delaware limited
partnership, Blackstone Real Estate Partners VI.TE.2 L.P., a Delaware limited
partnership, Blackstone Real Estate Holdings VI L.P., a Delaware limited
partnership, and Blackstone GGP Principal Transaction Partners L.P., a Delaware
limited partnership, as amended from time to time;

 

Person:  shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;

 

Prospectus:  shall mean the prospectus (including any preliminary, final or
summary prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus;

 

Qualifying Employee Stock:  shall mean (i) rights and options issued in the
ordinary course of business under employee benefits plans of the Company or any
predecessor or otherwise to executives in compensation arrangements approved by
the Board of Directors of the Company or any predecessor and any securities
issued after the date hereof upon exercise of such rights and options and
options issued to employees of the Company or any predecessor as a result of
adjustments to options in connection with the reorganization of the Company or
any predecessor and (ii) restricted stock and restricted stock units issued
after the date hereof in the ordinary course of business under employee benefit
plans and securities issued after the date hereof in settlement of any such
restricted stock units;

 

Register, Registered and Registration:  shall mean a registration effected by
preparing and (a) filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) filing a Prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement;

 

Registrable Securities:  shall mean (A) any shares of Common Stock acquired or
held by Texas Teachers on or after the date hereof (whether or not acquired
pursuant to the Stock Purchase Agreement), (B) (i) any securities of the Company
or its Affiliates issued as a dividend or other distribution with respect to, or
in exchange for or in conversion, exercise or replacement of, any Registrable
Securities described in (A) (the “Initial Securities”) or securities that may

 

3

--------------------------------------------------------------------------------


 

become Registrable Securities by virtue of clause (B)(iii) or (ii) any
securities of the Company or its Affiliates offered wholly or partly in
consideration of the Initial Securities or securities that may become
Registrable Securities by virtue of clause (B)(iii) in any tender or exchange
offer or (iii) any securities of the Company or its Affiliates issued as a
dividend or other distribution with respect to, or in exchange for or in
conversion, exercise or replacement of or offered wholly or partly in any tender
or exchange offer in consideration of any Registrable Securities described in
(B)(i) or (B)(ii) and (C) any Registrable Securities described in (A) or
(B) above acquired or held by a Person, for which rights and obligations have
been assigned pursuant to and in accordance with the terms of Section 3(e) of
this Agreement; provided, that as to any particular Registrable Securities, such
securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such securities has been declared effective under the
Securities Act and such securities have been disposed of pursuant to such
Registration Statement, (ii) after such securities have been sold in accordance
with Rule 144 (but not Rule 144A), (iii) after such securities shall have
otherwise been transferred and new securities not subject to transfer
restrictions under any federal securities laws and not bearing any legend
restricting further transfer shall have been delivered by the Company, all
applicable holding periods shall have expired, and no other applicable and
legally binding restriction on transfer by the holder thereof shall exist,
(iv) when such securities are eligible for sale pursuant to Rule 144 under the
Securities Act without limitation thereunder on volume or manner of sale, or
(v) when such securities cease to be outstanding;

 

Registration Expenses:  shall mean (a) any and all expenses incurred by the
Company and its Subsidiaries in effecting any Registration pursuant to this
Agreement, including, without limitation, all (i) Registration and filing fees,
and all other fees and expenses payable in connection with the listing of
securities on any securities exchange or automated interdealer quotation system,
(ii) fees and expenses of compliance with any securities or “blue sky” laws
(including fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any Registration Statements,
Prospectuses, Issuer Free Writing Prospectus and other documents in connection
therewith and any amendments or supplements thereto, (iv) security engraving and
printing expenses, (v) internal expenses of the Company (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (vi) fees and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to the terms hereof), (vii) fees and expenses of any special experts
retained by the Company in connection with such Registration, (viii) fees and
expenses in connection with any review by FINRA of any underwriting arrangements
or other terms of the offering, and all reasonable fees and expenses of any
“qualified independent underwriter”, (ix) reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities and fees and expenses of counsel, (x) costs of printing
and producing any agreements among underwriters, underwriting agreements, any
“blue sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xi) transfer agents’ and registrars’ fees and expenses and the fees
and expenses of any other agent or trustee appointed in connection with such
offering and (xii) expenses relating to any analyst or investor presentations

 

4

--------------------------------------------------------------------------------


 

or any “road shows” undertaken in connection with the Registration, marketing or
selling of the Registrable Securities and (b) reasonable and documented fees and
expenses of one counsel for all of the Participating Holders, which counsel
shall be selected by the Participating Holder holding the largest number of the
Registrable Securities to be sold in the applicable Registration.  Registration
Expenses shall not include any out-of-pocket expenses of the Participating
Holders;

 

Registration Statement:  shall mean any registration statement of the Company
that covers Registrable Securities (as defined in the Investor Registration
Rights Agreements) filed with, or to be filed with, the Commission under the
rules and regulations promulgated under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits, financial
information and all material incorporated by reference in such registration
statement;

 

Required Shelf Registration Statement: shall have the meaning set forth in

 

Section 2(b) hereof;

 

Required Shelf Registration Statement Period:  shall have the meaning set forth
in Section 2(b) hereof;

 

Rule 144; Rule 144A:  shall mean Rule 144 and Rule 144A, respectively, under the
Securities Act (or any successor provisions then in force);

 

security, securities:  shall have the meaning set forth in Section 2(a)(1) of
the Securities Act;

 

Securities Act:  shall mean the Securities Act of 1933, as amended (or any
successor statute thereto), and the rules and regulations promulgated
thereunder;

 

Selling Expenses:  shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
all fees and disbursements of counsel for each of the Holders, other than the
fees and expenses of one counsel for all of the Holders, which shall be paid for
by the Company in accordance with the terms set forth in clause (b) of the
definition of “Registration Expenses” set forth herein;

 

Shelf Registration Statement: shall mean a “shelf” registration statement of the
Company that covers all the Registrable Securities (and may cover other
securities of the Company) containing a plan of distribution reasonably
satisfactory to the Holders on Form S-3 and under Rule 415 or, if the Company is
not then eligible to file on Form S-3, on Form S-1 under the Securities Act, or
any successor rule that may be adopted by the Commission, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and any document incorporated by reference therein;

 

Stock Purchase Agreement:  shall have the meaning set forth in the Recitals
hereto; and

 

Texas Teachers:  shall have the meaning set forth in the Preamble hereto.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.  REGISTRATION RIGHTS

 

(a)           Piggyback Registration.

 

(i)            If the Company shall determine to register any of its capital
stock (including any warrants) either (x) for its own account or (y) for the
account of any Other Stockholder (other than (A) a Registration relating solely
to Qualifying Employee Stock, (B) a Registration relating solely to a Rule 145
transaction under the Securities Act or (C) a Registration on any Registration
form which does not permit secondary sales or does not include substantially the
same information as would be required to be included in a Registration
Statement), the Company will, subject to the conditions set forth in this
Section 2(a):

 

(1)           promptly give to each of the Holders a written notice thereof
(which shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and

 

(2)           subject to Section 2(a)(ii) below and any transfer restrictions
any Holder may be a party to, include in such Registration (and any related
qualification under blue sky laws or other compliance), and in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests, made by the Holders.  Such written request may specify all or a
part of the Holders’ Registrable Securities and shall be received by the Company
within ten (10) days after written notice from the Company is given under
Section 2(a)(i)(1) above.

 

(ii)           Underwriting.  If the Registration of which the Company gives
notice is for a Registered public offering involving an underwriting, the
Company shall so advise each of the Holders as a part of the written notice
given pursuant to Section 2(a)(i)(1) above.  In such event, the right of each of
the Holders to Registration pursuant to this Section 2(a) shall be conditioned
upon such Holders’ participation in such underwriting and the inclusion of such
Holders’ Registrable Securities in the underwriting to the extent provided
herein.  The Holders whose Registrable Securities are to be included in such
Registration shall (together with the Company and the Other Stockholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form for secondary public offerings with the
managing underwriter or underwriters selected for underwriting by the Company;
provided, however, that such underwriting agreement shall not provide for
indemnification or contribution obligations on the part of any Holder or Other
Stockholder greater than the obligations of the Holders under
Section 2(e)(ii) or Section 2(e)(iv).  Notwithstanding any other provision of
this Section 2(a), if any Registration in respect of which any Holder is
exercising its rights under this Section 2(a) involves an underwritten public
offering (other than a demand Registration pursuant to Section 2(a) of the
Investor Registration Rights Agreements, in which case the provisions with
respect to priority of inclusion in such Registration set forth in
Section 2(a) of the Investor Registration Rights Agreements shall apply) and the
managing underwriter or underwriters advises the Company that in its view
marketing factors require a limitation on the number of securities to be
underwritten, then there shall be included in such underwritten offering the
number or dollar amount of securities of the Company that in the opinion of the
managing

 

6

--------------------------------------------------------------------------------


 

underwriter or underwriters can be sold without adversely affecting such
offering, and such number of securities of the Company shall be allocated for
inclusion as follows: (1) first all securities of the Company being sold by the
Company for its own account or by any Person exercising a contractual right to
demand registration (including, without limitation, pursuant to the Investor
Registration Rights Agreements); (2) second, all Registrable Securities
requested to be included by the Holders, all Registrable Securities (as defined
in the Investor Registration Rights Agreements) to be included by the
Brookfied/Fairholme/Pershing Holders and securities of the Company being sold by
any Person (other than the Brookfied/Fairholme/Pershing Holders) with piggyback
registration rights, pro rata, based on the number of shares requested to be
included in such registration by such Holders, Brookfield/Fairholme/Pershing
Holders and Persons; and (3) third, among any other holders of securities of the
Company requesting such registration, pro rata, based on the number of
securities requested to be included in such registration by each such holder. 
If any of the Holders or any officer, director or Other Stockholder disapproves
of the terms of any such underwriting, he, she or it may elect to withdraw
therefrom by providing written notice to the Company and the underwriter, if
any.  Any Registrable Securities or other securities excluded or withdrawn from
such underwriting shall be withdrawn from such Registration.

 

(b)           Required Shelf Registration Statement.  From and after the
declaration of effectiveness by the Commission of the Shelf Registration
Statement contemplated by Section 6.1(j) of the Stock Purchase Agreement (the
“Required Shelf Registration Statement”) and subject to the terms and
limitations of this Section 2, the Company shall use reasonable best efforts to
cause such Required Shelf Registration Statement to be continuously effective
until the one-year anniversary of the date of this Agreement (the “Required
Shelf Registration Statement Period”).  During the Required Shelf Registration
Statement Period and in connection with the Required Shelf Registration
Statement, the Company will, subject to the terms and limitations of this
Section 2, as promptly as reasonably practicable upon notice from any Holder
requesting Registration in accordance with the terms of this Section 2(b),
cooperate in any shelf take-down by amending or supplementing the Prospectus
related to such Registration as may be reasonably requested by such Holder or as
otherwise required to reflect the number of Registrable Securities to be sold
thereunder.

 

(c)           Expenses of Registration.  All Registration Expenses incurred in
connection with any Registration, qualification or compliance pursuant to this
Section 2 shall be borne by the Company, and all Selling Expenses shall be borne
by the Holders of the securities so registered pro rata on the basis of the
number of their shares so registered (or, in the case of fees and disbursements
of counsel and advisors to any Holders that do not constitute Registration
Expenses, by the Holders as incurred).

 

(d)           Registration Procedures.  In the case of each Registration
effected by the Company pursuant to this Section 2, the Company will keep the
Participating Holders advised in writing as to the initiation of each
Registration and as to the completion thereof.  At its expense, the Company
will:

 

(i)            as promptly as practicable, prepare and file with the Commission
such pre- and post-effective amendments to such Registration Statement,
supplements to the Prospectus and such amendments or supplements to any Issuer
Free Writing Prospectus as may be (1) 

 

7

--------------------------------------------------------------------------------


 

reasonably requested by any Participating Holder (to the extent such request
relates to information relating to such Participating Holder), or (2) necessary
to comply with provisions of the applicable securities laws with respect to the
sale or other disposition of all securities covered by such Registration
Statement during such period in accordance with the intended method or methods
of disposition by the sellers thereof set forth in such Registration Statement;

 

(ii)           notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as promptly as practicable after
notice thereof is received by the Company (1) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, and when
the applicable Prospectus or Issuer Free Writing Prospectus or any amendment or
supplement thereto has been filed, (2) to the extent any of the following
relates to the Participating Holders or information supplied by the
Participating Holders, of any written comments by the Commission or any request
by the Commission or any other federal or state governmental authority for
amendments or supplements to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus or for additional information, (3) of the issuance by
the Commission of any stop order suspending the effectiveness of such
Registration Statement or any order by the Commission or any other regulatory
authority preventing or suspending the use of any Prospectus or any Issuer Free
Writing Prospectus or the initiation or threatening of any proceedings for such
purposes, (4) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects, and (5) of the receipt by the Company or its legal counsel of
any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(iii)          promptly notify the Participating Holders and the managing
underwriter or underwriters, if any, when the Company becomes aware of the
happening of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Issuer Free Writing Prospectus contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary in order to make the statements therein (in the case of such
Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which they were made) not misleading, and when any Issuer Free Writing
Prospectus includes information that may conflict with the information contained
in the Registration Statement, or, if for any other reason it shall be necessary
during such time period to amend or supplement such Registration Statement,
Prospectus or Issuer Free Writing Prospectus in order to comply with the
Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the Commission, and furnish without charge to
the Participating Holders and the managing underwriter or underwriters, if any,
an amendment or supplement to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus which shall correct such misstatement or omission or
effect such compliance;

 

(iv)          use its reasonable best efforts to prevent, or obtain the
withdrawal of, any stop order or other order suspending the use of any
Prospectus or any Issuer Free Writing Prospectus;

 

(v)           deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus), any

 

8

--------------------------------------------------------------------------------


 

Issuer Free Writing Prospectus and any amendment or supplement thereto as such
Participating Holder or underwriter may reasonably request (it being understood
that the Company consents to the use of such Prospectus, any Issuer Free Writing
Prospectus and any amendment or supplement thereto by such Holder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities thereby) and such other documents as such Participating
Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Participating Holder or
underwriter;

 

(vi)          on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify the Registrable Securities covered by such Registration Statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Participating Holder reasonably (in light of such Participating
Holder’s intended plan of distribution) requests and do any and all other acts
and things that may be reasonably necessary or advisable to enable such
Participating Holder to consummate the disposition of the Registrable Securities
owned by such Participating Holder pursuant to such Registration Statement;
provided, however, that the Company shall not be obligated to effect, or take
any action to effect, the registration or qualification of the Registrable
Securities under such other securities or “blue sky” laws in any particular
jurisdiction in which the Company would be required to execute a general consent
to service of process or qualify to do business in effecting such Registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;

 

(vii)         make such representations and warranties to the Participating
Holders and the underwriters or agents, if any, in form, substance and scope as
are customarily made by issuers in underwritten public offerings;

 

(viii)        enter into such customary agreements (including underwriting and
indemnification agreements) and take such other actions as the managing
underwriter, if any, reasonably requests in order to expedite or facilitate the
Registration and disposition of such Registrable Securities;

 

(ix)           use its reasonable best efforts to obtain for delivery to the
managing underwriter, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an underwritten offering, the date of the closing under the underwriting
agreement, in form and substance as is customarily given to underwriters in an
underwritten secondary public offering;

 

(x)            in the case of an underwritten offering, use reasonable best
efforts to obtain for delivery to the Company and the managing underwriter, if
any, a “ comfort” letter from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants in an underwritten secondary public offering;

 

(xi)           cooperate with each Participating Holder and the underwriters, if
any, of such Registrable Securities and their respective counsel in connection
with any filings required to be made with FINRA;

 

9

--------------------------------------------------------------------------------


 

(xii)          use its reasonable best efforts to cause all Registrable
Securities covered by the applicable Registration Statement to be listed or
quoted on a national securities exchange or trading system and each securities
exchange and trading system (if any) on which similar securities issued by the
Company are then listed;

 

(xiii)         cooperate with the Participating Holders and the underwriters, if
any, to facilitate the timely preparation and delivery of certificates, with
requisite CUSIP numbers, representing Registrable Securities to be sold and not
bearing any restrictive legends;

 

(xiv)        in the case of an underwritten offering, make reasonably available
the senior executive officers of the Company to participate in the customary
“road show” presentations that may be reasonably requested by the managing
underwriter in any such underwritten offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

 

(xv)         use its reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical security
instruments into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s);

 

(xvi)        use its reasonable best efforts to take such actions as are under
its control to become or remain a well-known seasoned issuer (as such term in
defined in Rule 405 under the Securities Act) and not become an illegible issuer
(as such term is defined in Rule 405 under the Securities Act) during the period
when such Registration Statement remains in effect; and

 

(xvii)       make available for inspection by a representative of Participating
Holders that are selling at least five percent (5%) of the Registrable
Securities included in such Registration (and who is named in the applicable
prospectus supplement as a Person who may be deemed to be an underwriter with
respect to an offering and sale of Registrable Securities), the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Holders or the managing underwriters(s), at the offices where normally kept,
during reasonable business hours, financial and other records and pertinent
corporate documents of the Company, and cause the officers, directors and
employees of the Company to supply all information in each case reasonably
requested by any such representative, managing underwriter, attorney or
accountant in connection with such Registration Statement; provided, that if any
such information is identified by the Company as being confidential or
proprietary, each Person receiving such information shall take such actions as
are reasonably necessary to protect the confidentiality of such information and
shall sign customary confidentiality agreements reasonably requested by the
Company prior to the receipt of such information.

 

(e)           Indemnification.

 

(i)            Indemnification by the Company.  With respect to each
Registration which has been effected pursuant to this Section 2, the Company
agrees to indemnify and hold harmless, to the fullest extent permitted by law,
(1) each of the Participating Holders and each of its officers, directors,
limited or general partners and members thereof, (2) each member, limited or
general partner of each such member, limited or general partner, (3) each of
their respective

 

10

--------------------------------------------------------------------------------


 

Affiliates, officers, directors, shareholders, employees, advisors, and agents
and each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons and each underwriter, if any, and each person who
controls (within the meaning of the Securities Act or the Exchange Act) any
underwriter, against any and all claims, losses, damages, penalties, judgments,
suits, costs, liabilities and expenses (or actions in respect thereof)
(collectively, the “Losses”) arising out of or based on (A) any untrue statement
(or alleged untrue statement) of a material fact contained in any Registration
Statement (including any Prospectus or Issuer Free Writing Prospectus) or any
other document incident to any such Registration, qualification or compliance,
(B) any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
(in the case of any Prospectus or Issuer Free Writing Prospectus, in light of
the circumstances under which they were made not misleading), or (C) any
violation by the Company of the Securities Act or the Exchange Act applicable to
the Company and relating to action or inaction required of the Company in
connection with any such Registration, qualification or compliance, and will
reimburse each of the Persons listed above, for any reasonable and documented
legal and any other expenses reasonably incurred in connection with
investigating and defending any such Losses, provided, that the Company will not
be liable in any such case to the extent that any such Losses arise out of or
are based on any untrue statement or omission based upon written information
furnished to the Company by the Participating Holders or underwriter and stated
to be specifically for use therein.

 

(ii)           Indemnification by the Participating Holders.  Each of the
Participating Holders agrees (severally and not jointly) to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, each of its
directors and officers and each underwriter, if any, of the Company’s securities
covered by such a Registration Statement, each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) or such
underwriter, each other Participating Holder and each of their respective
officers, directors, partners and members, and each Person controlling such
Participating Holder (within the meaning of the Securities Act or the Exchange
Act) against any and all Losses arising out of or based on (A) any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement (including any Prospectus or Issuer Free Writing
Prospectus) or any other document incident to any such Registration,
qualification or compliance (including any notification or the like) made by
such Participating Holder in writing or (B) any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements by such Participating Holder therein not misleading (in the
case of any Prospectus or Issuer Free Writing Prospectus, in light of the
circumstances under which they were made not misleading) and will reimburse the
Persons listed above for any reasonable and documented legal or any other
expenses reasonably incurred in connection with investigating or defending any
such Losses, in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in reliance upon and in conformity with written information furnished to
the Company by such Participating Holder and stated to be specifically for use
therein; provided, however, that the obligations of each of the Participating
Holders hereunder shall be limited to an amount equal to the net proceeds (after
giving effect to any underwriters discounts and commissions) such Participating
Holder receives in such Registration.

 

11

--------------------------------------------------------------------------------


 

(iii)          Conduct of the Indemnification Proceedings.  Each party entitled
to indemnification under this Section 2(e) (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such party’s expense
(unless the Indemnified Party shall have reasonably concluded that there may be
a conflict of interest between the Indemnifying Party and the Indemnified Party
in such action, in which case the fees and expenses of counsel shall be at the
expense of the Indemnifying Party), and provided, further, that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2(e) unless the
Indemnifying Party is prejudiced thereby.  It is understood and agreed that the
Indemnifying Party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate legal counsel for all Indemnified Parties; provided, however,
that where the failure to be provided separate legal counsel could potentially
result in a conflict of interest on the part of such legal counsel for all
Indemnified Parties, separate counsel shall be appointed for Indemnified Parties
to the extent needed to alleviate such potential conflict of interest.  No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the prior written consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

(iv)          If the indemnification provided for in this Section 2(e) is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any Losses, then the Indemnifying Party, in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amount paid or payable
by such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions (or alleged statements or omissions) which resulted in such Losses,
as well as any other relevant equitable considerations.  The relative fault of
the Indemnifying Party and of the Indemnified Party shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that the obligations of each of the Participating Holders
hereunder shall be several and not joint and shall be limited to an amount equal
to the net proceeds (after giving effect to any underwriters discounts and
commissions) such Participating Holder receives in such Registration and,
provided, further, that no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent

 

12

--------------------------------------------------------------------------------


 

misrepresentation.  For purposes of this Section 2(e)(iv), each Person, if any,
who controls an underwriter or agent within the meaning of Section 15 of the
Securities Act shall have the same rights to contribution as such underwriter or
agent and each director of the Company, each officer of the Company who signed a
Registration Statement, and each Person, if any, who controls the Company or a
selling Holder within the meaning of Section 15 of the Securities Act shall have
the same rights to contribution as the Company or such selling Holder, as the
case may be.

 

(v)           Subject to the limitations on the Holders’ liability set forth in
Section 2(e)(ii) and Section 2(e)(iv), the remedies provided for in this
Section 2(e) are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Party at law or equity.  The
remedies shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any Indemnified Party and survive the
transfer of such securities by such Holder.

 

(vi)          The obligations of the Company and of the Participating Holders
hereunder to indemnify any underwriter or agent who participates in an offering
(or any Person, if any controlling such underwriter or agent within the meaning
of Section 15 of the Securities Act) shall be conditioned upon the underwriting
or agency agreement with such underwriter or agent containing an agreement by
such underwriter or agent to indemnify and hold harmless the Company, each of
its directors and officers, each other Participating Holder, and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) or such Participating Holder against all Losses, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendment thereto), or any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information furnished to the
Company by such underwriter or agent expressly for use in such filings described
in this sentence.

 

(f)            Participating Holders.

 

(i)            Each of the Participating Holders shall furnish to the Company
such information regarding such Participating Holder and its partners and
members, and the distribution proposed by such Holder as the Company may
reasonably request in writing and as shall be reasonably requested in connection
with any Registration, qualification or compliance referred to in this
Section 2.

 

(ii)           Each Holder agrees that at the time that such Holder is a
Participating Holder, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2(d)(iii), such Holder
shall forthwith discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Holder’s receipt of the copies of a supplemented or amended Prospectus or Issuer
Free Writing Prospectus or until such Holder is advised in writing by the
Company that the use of the Prospectus or Issuer Free Writing Prospectus, as the
case may be, may be resumed, and, if so directed by the Company, such Holder
shall deliver to the Company all copies, other than any permanent file copies
then in such Holder’s possession, of the most recent Prospectus or any

 

13

--------------------------------------------------------------------------------


 

Issuer Free Writing Prospectus covering such Registrable Securities at the time
of receipt of such notice.  If the Company shall give such notice, the Company
shall extend the period during which such Registration Statement shall be
maintained effective by the number of days during the period from and including
the date of the giving of notice pursuant to Section 2(d)(iii) to the date when
the Company shall make available to such Holder a copy of the supplement or
amended Prospectus or Issuer Free Writing Prospectus or is advised in writing
that the use of the Prospectus or Issuer Free Writing Prospectus may be resumed.

 

(g)           Rule 144.  With a view to making available the benefits of certain
rules and regulations of the Commission which may permit the sale of restricted
securities to the public without Registration, the Company agrees to use its
reasonable best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at any time after it has become subject to such reporting
requirements (or, if the Company is not required to file such reports, it will,
upon the reasonable request of the Holders holding a majority of the then
outstanding Registrable Securities, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144 under
the Securities Act).

 

(h)           Termination.  The registration rights set forth in this Section 2
shall terminate and cease to be available as to any securities held by Texas
Teachers and its Permitted Assignees at such time as Texas Teachers or its
Permitted Assignee (after owning) first ceases to own any Registrable
Securities.

 

(i)            Lock-Up Agreements.  In the event that any Holder is an Affiliate
of the Company at the time of an underwritten public offering by the Company, if
requested by the managing underwriter in any such underwritten public offering,
such Holder will enter into a customary “lock-up” agreement providing that it
will not sell, grant any option for the sale of, or otherwise dispose of any
Common Stock outside of such public offering (subject to customary exceptions)
for a period of 60 days from the effective date of the Registration Statement
pertaining to such Common Stock.

 

(j)            Notwithstanding any provision of this Agreement to the contrary,
if the Company is required to file a post-effective amendment to a Registration
Statement to incorporate the Company’s quarterly and annual reports and related
financial statements on Form 10-Q and Form 10-K, the Company shall use its
reasonable best efforts to promptly file such post-effective amendment and may
postpone or suspend effectiveness of such Registration Statement for a period
not to exceed thirty (30) consecutive days to the extent the Company determines
necessary to comply with applicable securities laws; provided, that the period
by which the Company postpones or suspends the effectiveness of a shelf
Registration Statement pursuant to this Section 2(j) plus any suspension,
deferral or delay pursuant to Section 2(e)(iii) shall not exceed 60 days in the
aggregate in any twelve-month period.

 

SECTION 3.  MISCELLANEOUS

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Texas applicable to
contracts made and to be performed entirely within such State without regard to
conflicts of law principles.

 

14

--------------------------------------------------------------------------------


 

(b)           Section Headings.  The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

 

(c)           Notices.

 

(i)            All communications under this Agreement shall be in writing and
shall be delivered by hand or facsimile or mailed by overnight courier:

 

(1)           if to the Company, to:

 

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago IL 60606

Attention:        Ronald L. Gern, Esq., General Counsel

Fax: (312) 960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:        Malcolm E. Landau, Esq.

Matthew D. Bloch, Esq.

Facsimile: (212) 310-8007

 

(2)           if to Texas Teachers, at the address set forth below or, if to any
other Holder, at such other address or facsimile number as may have been
furnished to the Company in writing:

 

Teacher Retirement System of Texas

1000 Red River Street

Austin, Texas 78701-2698

Attention:  Eric L. Lang and Richard Hall

Facsimile:  (512) 370-5103

 

with a copy (which shall not constitute notice) to:

 

Fulbright & Jaworski L.L.P.

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention:  D. Forrest Brumbaugh, Esq.

Facsimile:  (214) 855-8200

 

15

--------------------------------------------------------------------------------


 

(ii)           Any notice so addressed shall be deemed to be given: if delivered
by hand or facsimile, on the date of such delivery; and if mailed by overnight
courier, on the first business day following the date of such mailing.

 

(d)           Reproduction of Documents.  This Agreement and all documents
relating thereto, including, without limitation, any consents, waivers and
modifications which may hereafter be executed may be reproduced by the Holders
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and the Holders may destroy any original document so
reproduced.  The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Holders in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

 

(e)           Successors and Assigns.  Neither this Agreement nor any right or
obligation hereunder may be assigned in whole or in part by any party without
the prior written consent of the other parties hereto and any purported
assignment in violation of this provision shall be void; provided, however, that
the rights and obligations hereunder of Texas Teachers may be assigned, in whole
or in part, to any Person who acquires such Registrable Securities that (i) is
an Affiliate of Texas Teachers or (ii) is unable to immediately sell, without
limitations (including, but not limited to, any limitation on volume or manner
of sale) or restrictions under Rule 144, all Registrable Securities and other
shares of Common Stock held by such Person (provided, that for this clause (ii),
any such rights and obligations may be assigned solely with respect to such
Registrable Securities) (each such Person described in clauses (i) or (ii), a
“Permitted Assignee”).  Any assignment pursuant to this Section 3(e) shall be
effective and any Person shall become a Permitted Assignee only upon receipt by
the Company of (1) a written notice from the transferring Holder stating the
name and address of the transferee and identifying the number of shares of
Registrable Securities with respect to which the rights under this Agreement are
being transferred and, if fewer than all of the rights attributable to a Holder
hereunder are to be so transferred, the nature of the rights so transferred and
(2) a written instrument by which the transferee agrees to be bound by all of
the terms and conditions applicable to a Holder of such Registrable Securities. 
Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.

 

(f)            Several Nature of Commitments.  The obligations of each Holder
hereunder are several and not joint and several, and relate only to the
Registrable Securities held by such Holder from time to time.  No Holder shall
bear responsibility to the Company for breach of this Agreement or any
information provided by any other Holder.

 

(g)           Additional Investors.  The parties hereto acknowledge that certain
Persons may become stockholders of the Company and the Company may wish to grant
such Persons registration rights with respect to the shares of Common Stock
issued to such Persons.  The Company may do so in its discretion so long as such
registration rights are not inconsistent with or adverse to the registration
rights granted to the Holders hereunder.

 

16

--------------------------------------------------------------------------------


 

(h)           Entire Agreement; Amendment and Waiver.  This Agreement
constitutes the entire understanding of the parties hereto relating to the
subject matter hereof and supersedes all prior understandings among such
parties.  This Agreement may be amended with (and only with) the written consent
of the Company and the Holders holding a majority of the then outstanding
Registrable Securities and any such amendment shall apply to all Holders and all
of their Registrable Securities; provided, that, notwithstanding the foregoing,
additional Holders may become party hereto upon an assignment of rights and
obligations hereunder pursuant to Section 3(e); provided further, however, that
other than as set forth in Section 3(e), the Company may not add additional
parties hereto without the consent of Holders holding a majority of the then
outstanding Registrable Securities.  The observance of any term of this
Agreement may be waived by the party or parties waiving any rights hereunder;
provided, that any such waiver shall apply to all Holders and all of their
Registrable Securities only if made by Holders holding a majority of
then-outstanding Registrable Securities.

 

(i)            Injunctive Relief.  It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law.  Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

(j)            WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTIONS, SUITS, DEMAND LETTERS, JUDICIAL, ADMINISTRATIVE OR REGULATORY
PROCEEDINGS, OR HEARINGS, NOTICES OF VIOLATION OR INVESTIGATIONS ARISING OUT OF
OR RELATING TO THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER
AND (B) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY.

 

(k)           No Inconsistent Agreements.  The Company is not currently a party
to any agreement which is, or could be inconsistent with, the rights granted to
the Holders by this Agreement.

 

(l)            Severability.  In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Agreement which shall remain in full force and
effect.

 

17

--------------------------------------------------------------------------------


 

(m)          Counterparts.  This Agreement may be executed in two or more
counterparts (including by email or facsimile signature), each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.

 

(n)           Interpretation of this Agreement.  Where any provision in this
Agreement refers to action to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person.

 

(o)           Texas Teachers’ Status as an Entity of the State of Texas.  Texas
Teachers has advised the Company that some of Texas Teachers’ contractual rights
under this Agreement and the agreements and transactions contemplated hereby may
be limited by, and the Company agrees that, Texas Teachers’ obligations
hereunder and thereunder are made subject to Texas Law applicable to Texas
Teachers as an entity of the State of Texas, including, without limitation,
principles of sovereign immunity.

 

[Remainder of Page Intentionally Left Blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first set forth above.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name: Thomas H. Nolan, Jr.

 

 

Title: President and Chief Operating Officer

 

[SIGNATURE PAGE TO TRS REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

TEACHER RETIREMENT SYSTEM OF TEXAS

 

 

 

By:

/s/ Richard Hall

 

Name:

Richard Hall

 

Title:

Director

 

 

[SIGNATURE PAGE TO TRS REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------